5 N.Y.2d 954 (1959)
In the Matter of Erie County Water Authority, Appellant,
v.
Jay Kramer et al., Individually and Constituting the New York State Labor Relations Board, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 12, 1958.
Decided February 26, 1959.
H. Eliot Kaplan, Melvin L. Bong and Laurence J. Olmstead for appellant.
George E. Moehringer and Philip Feldblum for State Labor Relations Board, respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL and BURKE. Judge VAN VOORHIS dissents and votes to reverse and to reinstate the order of Special Term on the opinion of O'BRIEN, J., at Special Term.
Order affirmed, with costs; no opinion.